82996: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-19224: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82996


Short Caption:CLARK (WILLIAM) VS. STATECourt:Supreme Court


Related Case(s):83219


Lower Court Case(s):Clark Co. - Eighth Judicial District - C349044Classification:Criminal Appeal - Life - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantWilliam Ronald ClarkSandra L. Stewart


RespondentThe State of NevadaJohn T. Afshar
							(Clark County District Attorney)
						Alexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


06/04/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


06/04/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-15997




06/04/2021MotionFiled Proper Person Motion. (SC)21-15999




06/04/2021Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days. (SC)21-16001




06/14/2021Notice/IncomingFiled Proper Person Notice.  Letter in regards to the Notice of Provide Proof of Service issued 6/4/21. (SC)21-17105




06/16/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (Second NOA) (SC)21-17314




06/21/2021Order/ProceduralFiled Order.  Although the district court currently retains jurisdiction, upon the entry of the judgment of conviction, appellate jurisdiction will be vested in this court.  Upon entry of the judgment of conviction, the clerk of the district court shall immediately transmit a certified copy of the judgment to the clerk of this court.  (SC)21-17814




06/22/2021Notice/IncomingFiled Proper Person Notice. (SC)21-17911




06/25/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (Third NOA) (SC)21-18406




08/04/2021Order/IncomingFiled District Court Judgment of Conviction.  Filed in district court on August 3, 2021.  (SC)21-22590




08/04/2021Order/ProceduralFiled Order of Limited Remand for Designation of Counsel. This appeal is remanded to the district court for the limited purpose of securing counsel for appellant.  Notice of appearance due: 35 days. (SC)21-22618




08/06/2021Order/ProceduralFiled Order. On June 4, 2021, appellant filed a pro se motion seeking to stay his sentencing and prevent the district court from taking certain actions.  On that same day, the clerk of this court issued a notice directing appellant to provide this court with proof of service of his pro se motion by June 14, 2021.  In this instance only, this court waives the requirement for appellant to provide proof of service of his June 4, 2021, motion.  It appears that appellant was sentenced on July 28, 2021, and the judgment of conviction entered on August 3, 2021.  Accordingly, the motion to stay sentencing is denied as moot.   Any other relief requested therein is denied.  (SC)21-22841




08/12/2021Order/IncomingFiled District Court Order Appointing Counsel. Filed certified copy of order filed in district court on August 11, 2021 appointing Sandra L. Stewart, Esq. as counsel for appellant. (SC)21-23420




08/13/2021Notice of Appeal DocumentsFiled Notice of Appeal. (Filed by appointed counsel, Sandra Stewart) (SC)21-23658




08/16/2021Order/ProceduralFiled Order Setting Briefing Schedule.  The clerk of this court shall add attorney Sandra L. Stewart as counsel of record for appellant in this appeal.  Appellant:  Transcript Request Form due:  14 days;  Opening Brief and Appendix due:  120 days.  (SC)21-23807




08/19/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (Fourth NOA) (SC)21-24193




08/23/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 1/20/21 and 2/24/21. To Court Reporter: Victoria Boyd. (SC)21-24555




08/23/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 6/24/21. To Court Reporter: Kimberly Estala. (SC)21-24556




08/23/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 8/14/20. To Court Reporter: Jessica Kirkpatrick. (SC)21-24560




08/23/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 12/02/20. To Court Reporter: Nancy Maldonado. (SC)21-24562




08/23/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 12/30/20. To Court Reporter: Melissa Delgado-Murphy. (SC)21-24565




08/23/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 7/1/20, 7/20/20, and 8/19/20. To Court Reporter: De'Awna Takas. (SC)21-24566




08/23/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 7/6/20. To Court Reporter: Gina Villani. (SC)21-24567




08/23/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 6/26/20, 8/5/20, and 9/2/20. To Court Reporter: Renee Vincent. (SC)21-24568




08/26/2021TranscriptFiled Notice from Court Reporter. Gina Villani stating that the requested transcripts were delivered.  Dates of transcripts: 07/06/20. (SC)21-24881




09/03/2021Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)21-25774




09/09/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 7/28/21. To Court Reporter: De'Awna Takas. (SC)21-26130




09/13/2021TranscriptFiled Notice from Court Reporter. Kimberly Estala stating that the requested transcripts were delivered.  Dates of transcripts: 6/24/21. (SC)21-26451




09/13/2021TranscriptFiled Notice from Court Reporter. Kimberly Estala stating that the requested transcripts were delivered.  Dates of transcripts: 6/26/20, 8/5/20, 9/2/20. (SC)21-26457




09/16/2021TranscriptFiled Notice from Court Reporter. Victoria Boyd stating that the requested transcripts were delivered.  Dates of transcripts: 08/17/21.  (SC)21-26916




09/17/2021TranscriptFiled Notice from Court Reporter. Kimberly Estala stating that the requested transcripts were delivered.  Dates of transcripts: 12/30/20.  (SC)21-26998




09/30/2021TranscriptFiled Notice from Court Reporter. Kimberly Estala stating that the requested transcripts were delivered.  Dates of transcripts: 12/2/20. (SC)21-28138




09/30/2021TranscriptFiled Notice from Court Reporter. De'Awna Takas stating that the requested transcripts were delivered.  Dates of transcripts: 7/120, 7/20/20, 8/19/20, 12/7/20, 1/29/21, 2/22/21, 3/8/21, 3/9/21, 3/10/21, 3/11/21, 5/17/21, 5/19/21, and 6/28/21. (SC)21-28144




10/06/2021MotionFiled Appellant's Response to Motion Clark Opposition To Takas Motion For Extension Of Time To File Transcript. (SC)21-28678




10/06/2021MotionFiled Appellant's Errata to Response to Motion Clark Opposition To Takas Motion For Extension Of Time To File Transcript. (SC)21-28690




10/12/2021MotionFiled Court Reporter's Motion to Extend Time to File Transcripts. (SC)21-29306




10/13/2021TranscriptFiled Notice from Court Reporter. Kimberly Estala stating that the requested transcripts were delivered.  Dates of transcripts: 8/14/20. (SC)21-29431




10/15/2021Order/ProceduralFiled Order Granting Motion. Court recorder De'Awna Takas has filed a motion for an extension of time to prepare a transcript requested in this appeal.  Appellant opposes the motion.  Cause appearing, the motion is granted.  Court reporter certificate due: November 12, 2021. (SC)21-29701




11/15/2021TranscriptFiled Notice from Court Reporter. De'Awna Takas stating that the requested transcripts were delivered.  Dates of transcripts: 7/28/21. (SC)21-32685




12/06/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: December 28, 2021. (SC)21-34771




12/27/2021MotionFiled Appellant's Motion for Enlargement of Time to File Opening Brief. (SC)21-36739




12/30/2021OtherReturned Unfiled Document. (Document sent in from appellant W. Clark)21-37217




01/07/2022Order/ProceduralFiled Order Denying Motion.  Appellant's Opening Brief and Appendix due:  7 days.  (SC)22-00714




01/19/2022BriefFiled Appellant's Opening Brief. (SC)22-01807




01/19/2022AppendixFiled Appellant's Appendix to Opening Brief.  (CD-ROM included) Vol. 1. (SC)22-01808




01/19/2022AppendixFiled Appellant's Appendix to Opening Brief. (CD-ROM included) Vol. 2. (SC)22-01809




01/19/2022AppendixFiled Appellant's Appendix to Opening Brief. (CD-ROM included) Vol. 3. (SC)22-01810




01/19/2022AppendixFiled Appellant's Appendix to Opening Brief.  (CD-ROM included) Vol. 4. (SC)22-01811




01/19/2022AppendixFiled Appellant's Appendix to Opening Brief. (CD-ROM included) Vol. 5. (SC)22-01812




01/19/2022AppendixFiled Appellant's Appendix to Opening Brief. (CD-ROM included) Vol. 6. (SC)22-01813




01/19/2022AppendixFiled Appellant's Appendix to Opening Brief. (CD-ROM included) Vol. 7. (SC)22-01814




01/19/2022AppendixFiled Appellant's Appendix to Opening Brief. (CD-ROM included) Vol. 8. (SC)22-01815




01/19/2022AppendixFiled Appellant's Appendix to Opening Brief. (CD-ROM included) Vol. 9 (SC)22-01816




01/19/2022AppendixFiled Appellant's Appendix to Opening Brief. (CD-ROM included) Vol. 10. (SC)22-01817




02/18/2022Notice/IncomingFiled Respondent's Notice of Appearance for John Afshar. (SC)22-05415




02/18/2022BriefFiled Respondent's Answering Brief. (SC)22-05416




02/18/2022AppendixFiled Respondent's Appendix to Answering Brief. Vol. 1. (SC)22-05417




03/04/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  April 4, 2022.  (SC)22-06965




04/02/2022MotionFiled Appellant's Motion to Extend Time To File Reply Brief. (SC)22-10258




04/06/2022Order/ProceduralFiled Order Granting Motion.  Appellant shall have until May 4, 2022, to file and serve the reply brief.   (SC)22-10709




05/04/2022BriefFiled Appellant's Reply Brief. (SC)22-14236




05/05/2022Case Status UpdateBriefing Completed/To Screening. (SC)


06/17/2022Order/DispositionalFiled Order of Affirmance and Remand to Correct Clerical Error. "ORDER the judgment of conviction AFFIRMED AND REMAND this matter to the district court to correct a clerical error in the judgement of conviction." fn3 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/KP/MG. (SC)22-19224




07/12/2022RemittiturIssued Remittitur.  (SC)22-21823




07/12/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)



Combined Case View